DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/14/2021, with respect to objection to drawings have been fully considered and are persuasive.  The objection to drawings of 07/20/2021 has been withdrawn. 
Applicant’s arguments with respect to claims 1-8, 10-12, 14, 16 and 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 20100152975, hereinafter Nakagawa; already of record) in view of Lee (US 20100052380, hereinafter Lee; already of record).
Regarding claims 1 and 16 (currently amended), Nakagawa teaches an occupant classification system comprising:
a capacitive sensor configured to measure capacitance (See at least Nakagawa: Fig. 1, element 12),
wherein the capacitive sensor is at least partially arranged between a seat frame and at least one of a seat cover and a seat cushion of a seat (See at least Nakagawa: Fig. 2);
…
wherein the sensor is at least partially arranged between a vehicle structure and a component of the seat (See at least Nakagawa: Para. 0014, 0066); and
(See at least Nakagawa: Fig. 1, elements of ECUs; Fig. 6; Abstract; Para. 0058), wherein the occupant classification differentiates between (i) an empty seat or a non-occupant object weighing less than or equal to a first predetermined weight threshold and (ii) a child restraint seat or a non-occupant object weighing more than the first predetermined weight threshold (See at least Nakagawa: Para. 0014).
Yet, Nakagawa does not explicitly teach:
a sensor configured to measure at least one of weight and pressure on the seat,…
However, in the same field of endeavor, Lee teaches:
a sensor configured to measure at least one of weight and pressure on the seat (See at least Lee: Para. 0007).
It would have been obvious to one of ordinary skill in the art to include in an occupant classification system of Nakagawa with weight or pressure sensor as taught by Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will sense the presence of occupants or objects.

Regarding claim 10 (currently amended), Nakagawa in combination with Lee teaches the occupant classification system of claim 1. Nakagawa further teaches:
wherein: the controller is further configured to alter at least one operating parameter of a vehicle system in response to the occupant classification (See at least Nakagawa: Fig. 6);
the vehicle system includes an airbag system and the at least one operating parameter of the airbag system includes enabling or disabling airbag operation (See at least Nakagawa: Fig. 6).

claim 11 (currently amended), Nakagawa in combination with Lee teaches the occupant classification system of claim 1. Nakagawa further teaches:
wherein: the controller is further configured to alter at least one operating parameter of a vehicle system in response to the occupant classification (See at least Nakagawa: Fig. 6); 
the vehicle system includes a seat belt sensing system; 
and the at least one operating parameter of the seat belt sensing system includes enabling or disabling seat belt sensing (See at least Nakagawa: Para. 0085).

Regarding claim 21 (new), Nakagawa in combination with Lee teaches the occupant classification system of claim 1. Nakagawa further teaches:
wherein the occupant classification differentiates between a non-occupant object weighing less than or equal to the first predetermined weight threshold and a child restraint seat or a non-occupant object weighing more than the first predetermined weight threshold (See at least Nakagawa: Fig. 6).

Regarding claim 22 (new), Nakagawa in combination with Lee teaches the occupant classification system of claim 1. Nakagawa further teaches:
wherein the controller is configured to: in response to the occupant classification indicating an empty seat or a non- occupant object weighing less than or equal to a first predetermined weight threshold, refrain from communicating with a seat belt sensing system to assess restraint usage for the seat (See at least Nakagawa: Fig. 6); and 
in response to the occupant classification indicating a child restraint seat or a non-occupant object weighing more than the first predetermined weight threshold, communicate with a seat belt sensing system to assess restraint usage for the seat (See at least Nakagawa: Fig. 6).

claim 24 (new), Nakagawa in combination with Lee teaches the occupant classification system of claim 1. Nakagawa further teaches:
wherein the controller is configured to: 
assess the restraint usage for at least one of a non-adult classification or a non- occupant classification (See at least Nakagawa: Para. 0085); and 
not access restraint usage for a non-occupant classification and the measured pressure and the measured weight being less than a second predetermined pressure threshold or less than a second predetermined weight threshold, respectively (See at least Nakagawa: Para. 0085), 
wherein the second predetermined pressure threshold is less than the first predetermined pressure threshold, and 
the second predetermined weight threshold is less than the first predetermined weight threshold (See at least Nakagawa: Fig. 6).

Claims 2, 4-8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Lee as applied to claim 1 above, and further in view of Wanami (US 20060219460, hereinafter Wanami; already of record).
Regarding claim 2, Nakagawa in combination with Lee teaches the occupant classification system of claim 1. 
Yet, Nakagawa in combination with Lee does not explicitly teach:
wherein the controller is configured to detect absence of an occupant directly on a vehicle seating surface when the measured capacitance is less than a predetermined capacitance.
However, in the same field of endeavor, Wanami teaches:
 (See at least Wanami: Para. 0011, 0014).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the occupant classification system of Nakagawa in combination with Lee, to incorporate detect absence of an occupant, as taught by Wanami, for the benefit of decreasing detection error (see at least Wanami: Para. 0008).

Regarding claim 4, Nakagawa in combination with Lee teaches the occupant classification system of claim 1. 
Yet, Nakagawa in combination with Lee does not explicitly teach:
wherein the controller is configured to detect presence of an occupant directly on a vehicle seating surface when the measured capacitance is greater than a predetermined capacitance.
However, in the same field of endeavor, Wanami teaches:
wherein the controller is configured to detect presence of an occupant directly on a vehicle seating surface when the measured capacitance is greater than a predetermined capacitance (See at least Wanami: Para. 0014).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the occupant classification system of Nakagawa in combination with Lee, to incorporate detect presence of an occupant, as taught by Wanami, for the benefit of decreasing detection error (see at least Wanami: Para. 0008).

Regarding claim 5 (currently amended), Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 4. 

wherein the controller is configured to, in response to the detected presence of the occupant directly on the vehicle seating surface: 
compare the at least one of the measured pressure and the measured weight on the seat to one or more predetermined pressure thresholds or one or more predetermined weight thresholds, respectively, the one or more predetermined weight thresholds comprising the first predetermined weight threshold and a second predetermined weight threshold, and the second predetermined weight threshold being larger than the first predetermined weight threshold; and 
based on the comparison, generate the occupant classification by differentiating between the seat having, directly on the vehicle seating surface,  i) a capacitive object, ii) an occupant weighing less than the first predetermined weight threshold, and iii) an occupant, weighing more than the second predetermined weight threshold.
However, in the same field of endeavor, Wanami teaches:
wherein the controller is configured to, in response to the detected presence of the occupant directly on the vehicle seating surface (See at least Wanami: Para. 0014).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the occupant classification system of Nakagawa, to incorporate detect presence of an occupant, as taught by Wanami, for the benefit of decreasing detection error (see at least Wanami: Para. 0008).
Yet, Nakagawa in combination with Wanami does not explicitly teach:
compare the at least one of the measured pressure and the measured weight on the seat to one or more predetermined pressure thresholds or one or more predetermined weight thresholds, respectively, the one or more predetermined weight thresholds comprising the first predetermined weight threshold and a second predetermined weight threshold, and the second predetermined weight threshold being larger than the first predetermined weight threshold; and 
based on the comparison, generate the occupant classification by differentiating between the seat having, directly on the vehicle seating surface,  i) a capacitive object, ii) an occupant weighing less than the first predetermined weight threshold, and iii) an occupant, weighing more than the second predetermined weight threshold.
However, in the same field of endeavor, Lee teaches:
compare the at least one of the measured pressure and the measured weight on the seat to one or more predetermined pressure thresholds or one or more predetermined weight thresholds, respectively, the one or more predetermined weight thresholds comprising the first predetermined weight threshold and a second predetermined weight threshold, and the second predetermined weight threshold being larger than the first predetermined weight threshold (See at least Lee: Para. 0007); and 
based on the comparison, generate the occupant classification by differentiating between the seat having, directly on the vehicle seating surface,  i) a capacitive object, ii) an occupant weighing less than the first predetermined weight threshold, and iii) an occupant, weighing more than the second predetermined weight threshold (See at least Lee: Para. 0007).
It would have been obvious to one of ordinary skill in the art to include in an occupant classification system of Nakagawa in combination with Wanami with weight or pressure sensor as taught by Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will sense the weight of occupants or objects.

claim 6 (currently amended), Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 5. Nakagawa further teaches:
wherein the controller is configured to, in response to the detected presence of the occupant directly on the vehicle seating surface, select a non-adult classification as the occupant classification if the at least one of the measured pressure and the measured weight is less than a first predetermined pressure threshold or the first predetermined weight threshold, respectively (See at least Nakagawa: Fig. 6).

Regarding claim 7 (currently amended), Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 6. Nakagawa further teaches:
wherein the controller is configured to, in response to the detected presence of the occupant directly on the vehicle seating surface, select a non-adult classification as the occupant classification if the at least one of the measured pressure and the measured weight is greater than the first predetermined pressure threshold and less than a second predetermined pressure threshold or greater than the first predetermined weight threshold and less than the second predetermined weight threshold, respectively (See at least Nakagawa: Fig. 6).

Regarding claim 8, Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 7. Nakagawa further teaches:
wherein the controller is configured to, in response to the detected presence of the occupant directly on the vehicle seating surface, select an adult classification as the occupant classification if the at least one of the measured pressure and the measured weight is greater than the first predetermined pressure threshold and the second predetermined pressure threshold or greater than the first (See at least Nakagawa: Fig. 6).

Regarding claim 12 (currently amended), Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 2. Nakagawa further teaches:
wherein the controller is further configured to: 
generate an occupant classification based on the measured capacitance and the at least one of the measured weight and the measured pressure on the seat, the occupant classification indicating an adult classification or a non-adult classification (See at least Nakagawa: Para. 0014; Para. 0085); and 
in response to the occupant classification indicating an adult classification or a non-adult classification, communicate with a seat belt sensing system and to assess restraint usage when the measured capacitance is less than the predetermined capacitance and the at least one of the measured weight and the measured pressure is greater than a first predetermined weight or a first predetermined pressure (See at least Nakagawa: Para. 0085).

Regarding claim 14 (currently amended), Nakagawa in combination with Lee and Wanami teaches the occupant classification system of claim 2. Nakagawa further teaches:
wherein the controller is further configured to communicate with a seat belt sensing system and to not assess restraint usage when the measured capacitance is less than the predetermined capacitance and the at least one of the measured pressure and the measured weight is less than a predetermined pressure threshold or a predetermined weight threshold, respectively (See at least Nakagawa: Fig. 6).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Lee as applied to claim 1 above, and further in view of Breed et al. (US 6784379, hereinafter Breed; already of record).
Regarding claim 18, Nakagawa in combination with Lee teaches the occupant classification system of claim 1. Nakagawa further teaches:
wherein: the capacitance sensor includes: a conductive material; and a capacitance measuring circuit connected to the conductive material and configured to generate the measured capacitance(See at least Nakagawa: Fig. 16a, 16b); and…
Yet, Nakagawa in combination with Lee does not explicitly teach:
…the sensor includes at least one of: a bladder enclosing a fluid and a pressure sensor configured to sense a pressure of the fluid in the bladder; and a load cell.
However, in the same field of endeavor, Breed teaches:
…the sensor includes at least one of: a bladder enclosing a fluid and a pressure sensor configured to sense a pressure of the fluid in the bladder; and a load cell (See at least Breed: Fig. 12).
	As measuring pressure or weight is a common activity for determining presence of object,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have sensor of Breed and incorporate it into the occupant classification system of Nakagawa in combination with Lee since there are a finite number of identified, predictable potential solutions (i.e. using different type of weight or pressure sensors) to the recognized need (measuring weight or pressure) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (determining presence of object).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Lee as applied to claim 1 above, and further in view of Nagasawa (US 20150091280, hereinafter Nagasawa; already of record).
Regarding claim 19 (currently amended), Nakagawa in combination with Lee teaches the occupant classification system of claim 1. 
Yet, Nakagawa in combination with Lee does not explicitly teach:
wherein the controller is configured to initiate occupant classification in response to at least one of an ignition changing state from OFF to ON; a vehicle door changing state; a drive state of a host vehicle of the seat changing; a seat belt buckle status changing state; the occupant classification system detecting a change in the at least one of the measured capacitance, the measured weight and the measured pressure; and an autonomous ride state changing.
However, in the same field of endeavor, Nagasawa teaches:
wherein the controller is configured to initiate occupant classification in response to at least one of an ignition changing state from OFF to ON; a vehicle door changing state; a drive state of a host vehicle of the seat changing; a seat belt buckle status changing state; the occupant classification system detecting a change in the at least one of the measured capacitance, the measured weight and the measured pressure; and an autonomous ride state changing (See at least Nagasawa: Para. 0073).
	As initiating certain process indicated by certain activity or state is a common activity for starting operation,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have initiate occupant classification of Nagasawa and incorporate it into the occupant classification system of Nakagawa in combination with Lee since there are a finite number of identified, predictable potential solutions (i.e. initiating classification when one of the vehicle states change) to the recognized need (initiating certain process) and one of ordinary skill in the art 

Regarding claim 20 (currently amended), Nakagawa in combination with Lee teaches the occupant classification system of claim 1. 
Yet, Nakagawa in combination with Lee does not explicitly teach:
wherein the controller is configured to terminate occupant classification in response to at least one of: 
an ignition changing state from ON to OFF; a predetermined amount of time passing after an occupant classification was performed; a host vehicle of the seat being taken out of a drive state; a door opening; and a stop ride signal being generated.
However, in the same field of endeavor, Nagasawa teaches:
wherein the controller is configured to terminate occupant classification in response to at least one of: 
an ignition changing state from ON to OFF; a predetermined amount of time passing after an occupant classification was performed; a host vehicle of the seat being taken out of a drive state; a door opening; and a stop ride signal being generated (See at least Nagasawa: Fig. 7, Para. 0078).
	As terminating certain process indicated by certain activity or state is a common activity for ending operation,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have initiate occupant classification of Nagasawa and incorporate it into the occupant classification system of Nakagawa in combination with Lee since there are a finite number of identified, predictable potential solutions (i.e. terminating classification when one of the vehicle states change) to the recognized need (terminating certain process) and one of ordinary .

Allowable Subject Matter
Claims 3 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3 and 23 discloses “compare the at least one of the measured pressure and the measured weight on the seat to at least one of a predetermined pressure and a predetermined weight, respectively; and 
based on the comparison, generate the occupant classification differentiating between (i) the seat having an empty condition or a non-occupant object directly on the vehicle seating surface weighing less than a first predetermined weight threshold, and (ii) the seat having a child restraint seat or a non- occupant object directly on the vehicle seating surface weighing more than the first predetermined weight threshold and less than a second predetermined weight threshold” and “in response to the occupant classification indicating an empty seat or a non- occupant object weighing less than or equal to a first predetermined weight threshold, refrain from communicating with a seat belt sensing system to assess restraint usage for the seat; and 
in response to the occupant classification indicating a child restraint seat or a non-occupant object weighing more than the first predetermined weight threshold, communicate with a seat belt sensing system to assess restraint usage for the seat”.
The closest prior art of record is Nakagawa. Nakagawa teaches “The capacitance sensor has an electrode arranged in a seat, so as to output one of an occupant-seated signal indicating an occupant 
Another closest prior art of record is Wanami. Wanami teaches “When the first capacitance is smaller than a first threshold value which is changed in accordance with the second capacitance, the detection unit detects that the passenger is a child or no passenger is on the seat. In contrast, when the first capacitance is larger than a second threshold value which is changed in accordance with the second capacitance and is larger than the first threshold, the detection unit detects that the passenger is a grown person. Furthermore, in a case where the first capacitance is between the first threshold value and the second threshold value, the detection unit detects that the passenger is a grown person when the second capacitance is smaller than a third threshold value”.
In regards to claims 3 and 23, Nakagawa taken either individually or in combination with Wanami fails to teach or render obvious an apparatus for disclosing: “compare the at least one of the measured pressure and the measured weight on the seat to at least one of a predetermined pressure and a predetermined weight, respectively; and 
based on the comparison, generate the occupant classification differentiating between (i) the seat having an empty condition or a non-occupant object directly on the vehicle seating surface weighing less than a first predetermined weight threshold, and (ii) the seat having a child restraint seat or a non- occupant object directly on the vehicle seating surface weighing more than the first predetermined weight threshold and less than a second predetermined weight threshold” and “in response to the occupant classification indicating an empty seat or a non- occupant object weighing less than or equal to a first predetermined weight threshold, refrain from communicating with a seat belt sensing system to assess restraint usage for the seat; and 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663